DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
	Authorization for this Examiner’s amendment was given in an interview with Applicant’s attorney, Kimberly Peaslee, on 10/27/2021.
The application has been amended as follows: 
	Claim 1) A thoracic lumbar sacral orthosis back brace, comprising: 
a lumbar portion, comprising: 
a central portion; and 
a pair of belts, adjustably connected to the central portion; 
a thoracic portion, comprising: 
a central thoracic portion; 
a thoracic panel; and 
a pair of shoulder straps being connected at a first end of the thoracic panel; 
a bowtie portion of fixed length being fixedly attached to a central thoracic stabilizer to form a channel for slidably engaging with a second end of the thoracic panel, further comprising a stay with a serpentine configuration embedded within the bowtie portion that extends at least a portion of a total horizontal length of the bowtie portion that provides additional rigidity to the bowtie portion; and 
a pair of adjustment straps forming a three point adjustment system such that a first pair of adjustment points is located at free ends of the pair of shoulder straps, a second pair of adjustment points is located at each of a pair of fixed loops attached to respective end regions of the bowtie portion, and [[the]] a third pair of adjustment points comprise a pair of connection points each located on one of the adjustable belts.
Claim 3) The thoracic lumbar sacral orthosis back brace of claim [[3]] 1, wherein the bowtie portion has a length that is approximately equal to a width of the central portion. 
Claim 12-18) (canceled).
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to newly amended claim 1, the subject matter not disclosed, suggested, or taught in the prior art, or within a combination of the prior art is: “a bowtie portion of fixed length being fixedly attached to a central thoracic stabilizer to form a channel for slidably engaging with a second end of the thoracic panel, further comprising a stay with a serpentine configuration embedded within the bowtie portion that extends at least a portion of a total horizontal length of the bowtie portion that provides additional rigidity to the bowtie portion”.
The closest art made of record is that of Garth (US 2019/0046345 A1) which discloses:
A thoracic lumbar sacral orthosis back brace (100; see [0027]; see figure 1), comprising: 
a lumbar portion (see figure 8), comprising: 
a central portion (240; see [0044]; see figure 7); and 
a pair of belts (310; see [0045]; see figure 8), adjustably connected to the central portion (240; see [0045]); 
a thoracic portion (105; see [0043]; see figure 2), comprising: 
a central thoracic portion (108; see [0043]; see figure 2); 

a pair of shoulder straps (121, 131; see [0032]; see figure 2) being connected at a first end of the thoracic panel (107; see figure 2); 
a bowtie portion (109; see [0032]; see figure 2) of fixed length (see figure 2) being fixedly attached to a central thoracic stabilizer (150; see [0035]) to form a channel for slidably engaging with a second end of the thoracic panel (107; 109 slidably engages via 151 with the second end of 109; see [0035]).
However, Garth does not disclose the insertion or the ability for insertion of any kind of rigidity increasing component such as the stay as is claimed in the instant application. No art could be found in the Examiner’s field of search which disclosed a similar bowtie portion that comprised an insert that would increase rigidity of the bowtie portions (see Sandifer (US 2010/0318010 A1), Turrini et al. (US 2015/0133843 A1), and Ingimundarson et al. (US 2014/0018715 A1) which all disclose a similar bowtie portion of a thoracic lumbar sacral orthosis, but the bowtie portions are single strap systems which do not suggest the insertion of an insert that would increase rigidity of the bowtie portions). Thus for at least this reason, the prior art of record fails to disclose or suggest the subject matter of claim 1.
Claims 2-11 are allowed insofar as they depend from claim 1, and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786